Exhibit 10.16

 

[ex10xvi_001.jpg]

 

Pinon Ridge Corporation

 

31161 Highway 90. P.O. Box 825

 

Nucla, Colorado, USA

 

81424-0825

 

Attn: George Glasier

 

Gentlemen:

 

RE:      Definitive Agreement for the Acquisition of Pinon Ridge Resources
Corporation (‘PRR’) by Western Uranium Corporation (‘Western’) as contemplated
by the Letter of Intent dated November 2, 2017 between Western Uranium
Corporation and Pinon Ridge Corporation (“PRC”) (the “Definitive Agreement”).

 

We refer to discussions between Western and the shareholders of PRC and to the
Letter of Intent (the “LOI”) between Pinon Ridge Corporation and Western Uranium
Corporation dated November 2, 2016, which sets forth the mutual intentions and
understandings of the terms of a proposed transaction between the parties to be
completed under the terms of a definitive agreement to be completed by March 1,
2017.

 

This date has now passed and, as discussed with George Glasier we wish to record
our agreement to extend the execution of the proposed Definitive Agreement until
April 30, 2017.

 

Please acknowledge your agreement to this extension by sign in the space set out
below.

 

  Yours very truly:       /s/ Michael Skutezky

 

AGREED this 9th day of March 2017.

 

/s/ George E.F. Glasier

 

George E.F.Glasier

 

cc Rob Klein CFO Western Uranium Corporation

 

 



Headquarters | 10 King Street East, Suite 700 | Toronto, Ontario M5C 1C3 |
Canada

 

Operations | 31127 Hwy 90 Road | P.O. Box 98 | Nucla, CO 81424 | United States



 

